Name: Commission Regulation (EC) No 1604/95 of 3 July 1995 fixing the minimum purchase price for lemons delivered to the processing industry and the financial compensation payable after processing thereof up to the end of the 1995/96 marketing year
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  food technology;  plant product;  agricultural structures and production
 Date Published: nan

 4. 7. 95 EN 1 Official Journal of the European Communities No L 153/9 COMMISSION REGULATION (EC) No 1604/95 of 3 July 1995 fixing the minimum purchase price for lemons delivered to the processing industry and the financial compensation payable after processing thereof up to the end of the 1995/96 marketing year HAS ADOPTED THIS REGULATION : Article 1 Up to the end of the 1995/96 marketing year the minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 shall be as follows : Minimum price : ECU 15,77/100 kg net. The minimum price shall refer to products ex-producers' packaging stations. Article 2 Up to the end of the 1995/96 marketing year the finan ­ cial compensation referred to in Article 2 of Regulation (EEC) No 1035/77 shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons ('), as last amended by Regulation (EC) No 1 199/90 (2), and in particular Article 3 thereof, Whereas, pursuant to Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to producers is fixed, as from the 1991 /92 marketing year at 105 % of the average withdrawal price calculated in accordance with the first indent of Article 18 ( 1 ) (a) of Council Regulation (EEC) No 1035/72 (3), as last amended by Commission Regulation (EC) No 1363/95 (4) ; whereas the minimum price must be fixed on the basis of the basic and buying-in prices fixed by Council Regulation (EC) No 1542/95 (5) and reduced by Commission Regula ­ tion (EC) No 1603/95 (6) ; Whereas, pursuant to Article 2 of Regulation (EEC) No 1035/77, financial compensation cannot exceed the diffe ­ rence between the minimum purchase price referred to in Article 1 of that Regulation and the prices obtained for the raw material in producer third countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Financial compensation : ECU 10,48/100 kg net. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 125, 19. 5. 1977, p. 3. (2) OJ No L 119, 11 . 5. 1990, p. 61 . (3) OJ No L 118, 20. 5. 1972, p. 1 . (4) OJ No L 132, 16. 6. 1995, p. 8 . (*) OJ No L 148 , 30. 6. 1995. if) See page 7 of this Official Journal .